UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number:0-54241 SI FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Maryland 80-0643149 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 803 Main Street, Willimantic, Connecticut (Address of principal executive offices) (Zip Code) (860) 423-4581 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filer o Non-Accelerated Filerx Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox As of May 2, 2011, there were 10,576,302 shares of the registrant’s common stock outstanding. SI FINANCIAL GROUP, INC. TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets at March 31, 2011 and December 31, 2010 1 Consolidated Statements of Income for the three months ended March 31, 2011 and 2010 2 Consolidated Statement of Changes in Shareholders’ Equity for the three months ended March 31, 2011 3 Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010 4 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures about Market Risk 41 Item 4. Controls and Procedures 42 PART II. OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 44 Item 4. [Removed and Reserved] 44 Item 5. Other Information 44 Item 6. Exhibits 44 SIGNATURES 45 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements. SI FINANCIAL GROUP, INC. CONSOLIDATED BALANCE SHEETS (In Thousands, Except Share Amounts / Unaudited) March31, December31, ASSETS: Cash and due from banks: Noninterest-bearing $ $ Interest-bearing Federal funds sold Total cash and cash equivalents Trading securities, at fair value Available for sale securities, at fair value Loans held for sale Loans receivable (net of allowance for loan losses of $4,563 at March 31, 2011 and $4,799 at December 31, 2010) Federal Home Loan Bank stock, at cost Bank-owned life insurance Premises and equipment, net Goodwill and other intangibles Accrued interest receivable Deferred tax asset, net Other real estate owned, net Prepaid FDIC deposit insurance assessment Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY: Liabilities: Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Mortgagors' and investors' escrow accounts Federal Home Loan Bank advances Junior subordinated debt owed to unconsolidated trust Stock offering escrow - Accrued expenses and other liabilities Total liabilities Shareholders' Equity: Preferred stock ($.01 par value; 1,000,000 shares authorized; none issued) - - Common stock ($.01 par value; 35,000,000 and 75,000,000 shares authorized; 10,576,849 and 12,563,750 shares issued; 10,576,302 and 11,777,496 shares outstanding at March 31, 2011 and December 31, 2010, respectively) Additional paid-in-capital Unallocated common shares held by ESOP ) ) Unearned restricted shares ) ) Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost (547 and 786,254 shares at March 31, 2011 and December 31, 2010, respectively) (5 ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to unaudited interim consolidated financial statements. 1 Table of Contents SI FINANCIAL GROUP, INC. CONSOLIDATED STATEMENTS OF INCOME (In Thousands, Except Per Share Amounts / Unaudited) Three Months Ended March 31, Interest and dividend income: Loans, including fees $ $ Securities: Taxable interest Tax-exempt interest 1 15 Dividends 20 5 Other 30 23 Total interest and dividend income Interest expense: Deposits Federal Home Loan Bank advances Subordinated debt 83 39 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Total other-than-temporary impairment losses on securities - ) Portion of losses recognized in other comprehensive income - Net impairment losses recognized in earnings - ) Service fees Wealth management fees Increase in cash surrender value of bank-owned life insurance 72 71 Net gain on sale of securities 35 Mortgage banking fees Net gain in fair value on trading securities and derivatives 27 - Net loss on disposal of equipment (7 ) - Other 38 Total noninterest income Noninterest expenses: Salaries and employee benefits Occupancy and equipment Computer and electronic banking services Outside professional services Marketing and advertising Supplies FDIC deposit insurance and regulatory assessments Contribution to SI Financial Group Foundation - Other Total noninterest expenses Income before income tax provision Income tax provision 45 Net income $ $ Net income per share: Basic $ $ Diluted $ $ See accompanying notes to unaudited interim consolidated financial statements. 2 Table of Contents SI FINANCIAL GROUP, INC. CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2011 (In Thousands, Except Share Amounts / Unaudited) Common Stock Additional Paid-in Unallocated Common Shares Held by Unearned Restricted Retained Accumulated Other Comprehensive Treasury Total Shareholders' Shares Dollars Capital ESOP Shares Earnings Loss Stock Equity Balance at December 31, 2010 $ $ $ ) $ ) $ $ ) $ ) $ Exchange of common stock pursuant to reorganization and concurrent second-step stock offering ) ) - Comprehensive income: Net income - Net unrealized gain on available for sale securities, net of reclassification adjustment and tax effects - Net unrealized gain on interest-rate swap derivative - 49 - 49 Total comprehensive income Cash dividends declared ($0.03 per share) - ) - - ) Equity incentive plan shares earned - - 18 - 2 - - - 20 Shares purchased for ESOP pursuant to reorganization (392,670 shares) - - - ) - ) Allocation of 12,159 ESOP shares - - (6 ) - Tax benefit from share-based compensation - - 2 - 2 Treasury stock purchased (547 shares) - (5
